CCA 20140715. On consideration of the petition for grant of review of the decision of the United States Army Court of Criminal Appeals, bearing USCA Docket Number 17-0395/AR, it is ordered that so much of the order of this Court dated March 3, 2017 and relating to USCA Docket Number 17-0167/AR, which affirmed the remaining findings is hereby vacated. The decision of the United States Army Court of Criminal Appeals on the remaining findings is set aside. The record of trial is returned to the. Judge Advocate General of the Army for remand to the Court of Criminal Appeals for a new review under Article 66, Uniform Code of Military Justice, 10 U.S.C. § 866 *441(2012), to evaluate the case in light of United States v. Hukill, 76 M.J. 219 (C.A.A.F. 2017).